United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-3610
                                ___________

James E. Sherrod,                      *
                                       *
             Appellant,                *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
Frank Hopkins, Warden,                 * District of Nebraska.
                                       *
             Appellee,                 *         [UNPUBLISHED]
                                       *
Harold Clark, Director; David Dunster, *
Inmate,                                *
                                       *
             Defendants,               *
                                       *
Jarrett Bodfield, Corporal,            *
                                       *
             Appellee,                 *
                                       *
Russell Schuster, Case Manager,        *
                                       *
             Defendant.                *
                                 ___________

                       Submitted: April 6, 2000

                            Filed: April 12, 2000
                                ___________
Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

PER CURIAM.

        Nebraska inmate James E. Sherrod appeals from the district court’s1 adverse
judgment in his 42 U.S.C. § 1983 action after a jury trial. Mr. Sherrod has not,
however, identified any error in his appellate brief, nor has he furnished this court with
a trial transcript or a reason to prepare one at government expense. See Fed. R. App.
P. 10(b)(2), 28(a); Primary Care Investors, Seven, Inc. v. PHP Healthcare Corp., 986
F.2d 1208, 1212 (8th Cir. 1993) (unspecific assertions of error are waived); Schmid v.
United Bhd. of Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam)
(claims of error related to verdict being against weight of evidence are unreviewable
without transcript), cert. denied, 484 U.S. 1071 (1988). Accordingly, we affirm the
judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
                                           -2-